Citation Nr: 0905581	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
January 1966. The appellant is the surviving spouse of the 
Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

The appellant appeared and testified before the undersigned 
Veterans Law Judge in August 2005. A transcript is of record.

In November 2005, the Board remanded this matter for further 
evidentiary development.

While this case was pending before the Board, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a Board decision which denied service connection for 
disabilities claimed as a result of exposure to herbicides. 
VA disagreed with the Court's decision in Haas and appealed 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit). To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas. In Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit 
overturned the decision of the Court.  

Although the stay was in effect while the case was pending 
before the Board, the stay has been lifted and the Board may 
proceed with the claim. See Chairman's MEMORANDUM NO. 01-09-
03.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not in receipt 
of service connection for any disability.

2.  The Veteran had diagnoses of type II diabetes mellitus 
and Buerger's disease.

3.  The Veteran had no in-country service, or documented 
visitation in the Republic of Vietnam, or exposure to 
herbicides, including Agent Orange.

4.  A service-connected disability was neither the principal 
nor a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been approximated. 38 
U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify an appellant and her representative, 
if any, of the information and evidence needed to 
substantiate a claim. This notification obligation was 
accomplished by way of a letter from the RO to the appellant 
dated in September 2002. This letter effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence VA would seek to provide; (3) 
informing the appellant about the information and evidence 
she was expected to provide; and (4) requesting the appellant 
provide any evidence in her possession that pertains to her 
claim. Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
VA must also provide notice how disability ratings and 
effective dates for the award of benefits will be assigned if 
service connection is granted or a higher evaluation is 
awarded. Although the RO did not advise the appellant of such 
information, this decision confirms the RO's denial of 
benefits and the appellant is therefore not prejudiced in 
regards to lack of Dingess notice. Proceeding with this 
matter in its procedural posture would not therefore 
prejudice the appellant.

Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, service personnel records, VA examination 
records, private medical records, and a death certificate are 
associated with the claims file. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of 
Appeals for Veterans Claims (Court) held that in a claim for 
benefits for the cause of the Veteran's death, VA's duty to 
notify under 38 U.S.C.A § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.

VA has satisfied the notice requirements outlined in Hupp. 
The RO did not notify the appellant of the Veteran's service-
connected disabilities as he was not service-connected for 
any disabilities at the time of his death, however, in her 
March 2002 claim for benefits, the appellant claimed the 
Veteran's death was due to service, and in an April 2002 
statement in support of claim submitted by the appellant's 
representative, claimed that exposure to Agent Orange 
ultimately caused the Veteran's death. 

Regarding the second and third elements of Hupp notice, in a 
September 2002 letter, the RO notified the appellant that to 
support her claim, she was required to submit evidence 
showing a reasonable possibility that the condition that 
contributed to the Veteran's death was caused by injury or 
disease that began in service, or the Veteran died from a 
non-service connected injury or disease and was receiving or 
was entitled to receive VA compensation for a service-
connected disability that was rated as totally disabling. The 
Board finds that this notice fulfills the requirements of 
Hupp. Therefore, all notification requirements pursuant to 
Hupp have been fulfilled and the Board may proceed with the 
adjudication of the claim.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim. As such, all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

Service Connection; In General

The law provides that service connection may be established 
for the cause of a Veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death. 38 U.S.C.A. §§ 1110, 1112, 1310; 38 C.F.R. § 
3.312(a). A service-connected disability is the principal 
cause of death when that disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 38 C.F.R. § 
3.312(b). A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c)(1), Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a). In order to prevail on the issue of 
service connection in the context of this claim, once the 
death of the Veteran has been established, there must be 
medical evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a disease 
or injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death. Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999). 

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). "Competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience." Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey, 6 Vet. App. at 393.

The appellant's claim is specifically based on the theory 
that service connection is warranted based on a special 
presumption regarding exposure to herbicide agents.  
Specifically, under the provisions of 38 C.F.R. § 3.309(e), 
if a Veteran was exposed to an herbicide agent, including 
Agent Orange, during active military, naval, or air service 
and has a disease listed in 38 C.F.R. § 3.309(e), such 
disease shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met even though there is no record 
of such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A), which defines the 
Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975; and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. §3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 
23, 1997).  The opinion also held that the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), which is the case here.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) upheld the Board's interpretation that, for purposes 
of applying the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have 
actually been present at some point on the landmass or the 
inland waters of Vietnam during the Vietnam conflict.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir 2008).  In that case, the 
Veteran stated that while serving aboard the U.S.S. Mount 
Katmai, he often saw large clouds of chemicals being dropped 
by aircraft over the forests, and that these clouds would 
drift out over the water because of prevailing offshore winds 
and would engulf his ship.

In that decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam. Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), following 
a supplemental opinion by the Federal Circuit in October 2008 
(Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), that 
appellant appealed the Federal Circuit decision to the 
Supreme Court.  Following a stay of Haas-related cases (see 
Ribaudo v. Nicholson, 21 Vet. App. 16 (2007)), the Veteran 
filed a petition for a writ of certiorari to the Supreme 
Court, which the Supreme Court denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  

In sum, at the end of that legal process, the basic rule of 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008) applies.  That 
is, for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict. 

Entitlement to Service Connection for Cause of Death.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. Pond v. West, 12 Vet. App. 341 
(1999); Rose v. West, 11 Vet. App. 169 (1998).  


To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related. For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant principally argues that the Veteran had a 
period of active service during which he visited the Republic 
of Vietnam on shore leave. She contends that he was then 
exposed to certain herbicides which resulted in the 
manifestation of type II diabetes mellitus which was a 
contributing factor in the cause of the Veteran's death. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. The claim is denied on the bases that 
(1) there is insufficient evidence to establish that the 
Veteran had service in Vietnam, within the meaning of 
regulation that would give rise to a presumption of exposure 
to herbicides and; (2) assuming such exposure could be found, 
the preponderance of the evidence is against the finding that 
it caused or contributed to the Veteran's death. See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

The Veteran was not in receipt of service connection for any 
disorder during his lifetime. The Veteran's death certificate 
indicates that he died in early 2002. The immediate cause of 
death was septic shock. There were no secondary or other 
causes of death. 

As an initial matter, there is no basis in the record to find 
that the Veteran's death was caused by any direct incident of 
service - i.e., apart from consideration of whether he was 
presumptively exposed to herbicides. Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993)(Holding by the United States 
Court of Appeals for the Federal Circuit that when a Veteran 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis). 

The Veteran's service treatment records and service personnel 
records do not reveal that he had a tour of duty in the 
Republic of Vietnam or went ashore during his period of 
active service. A December 2002 response to a Request For 
Information of the RO from the National Personnel Records 
Center shows no evidence to substantiate that the Veteran had 
any service in the Republic of Vietnam.

A June 2003 letter from the National Archives and Records 
Administration indicated logs from the Veteran's ship [USS 
Midway] have been removed from public access and are not 
available.

During her August 2005 Travel Board hearing, the appellant 
asserted that the Veteran had spent time in Vietnam during 
shore leave. She has also related that prior to her marriage 
to the Veteran in this matter, she was married to a U.S. 
Marine who had served in Vietnam and that her first husband 
and the Veteran relates similar experiences of their Vietnam 
tours of duty. Also of record are statements from the 
Veteran's mother who relates that she received letters and 
photographs from the Veteran while he was in Vietnam, 
although these letters and photographs could not be located. 
An acquaintance of the Veteran also reported that he recalled 
the Veteran visiting home while on duty with the U.S. Navy, 
and that the Veteran then related accounts of various 
experiences while in Vietnam.

Respectfully stated, the accounts are not sufficient to place 
the question of in-country service and exposure to herbicides 
in equipoise. Although the witnesses are undoubtedly sincere 
in their belief that the Veteran was in Vietnam on shore 
leave, there are no specific accounts of the Veteran's 
experiences which could be distinguished from any other port 
of call in the Pacific. The Board notes that the Veteran was 
an ammunition handler, and his Naval personnel record 
indicates that while on duty off the coast of Vietnam, his 
vessel was the carrier U.S.S. Midway which participated in an 
intensive period of combat operations. There is no evidence 
that during this period of combat support activities, the 
vessel was at any time able to divert for any period of shore 
leave. 

Moreover, the appellant was married to the Veteran in 1976, 
several years after his discharge from active service. The 
accounts of both the Veteran's mother and acquaintance, many 
years after service, present no further information to 
substantiate their accounts of the Veteran's experience. 

The benefit of the presumptions set forth in 38 U.S.C. § 1116 
and the corresponding VA regulations, which are limited to 
those who "served in the Republic of Vietnam" are not 
applicable to this matter.

Moreover, even were the presumptions to be applicable, there 
is insufficient evidence to link the Veteran's cause of death 
to diabetes mellitus. As noted above, the primary cause of 
death as listed on the death certificate was "septic shock" 
and no secondary or contributing causes were noted. In a 
March 2002 letter, Dr. YKP stated that the Veteran had an 
infected sacral decubitus ulcer as well as a necrotic 
arterial ulcer of his right stump and died from septic shock. 
Dr. YKP further stated the Veteran had a history of type II 
diabetes mellitus, which he opined was a contributing factor 
to the Veteran's clinical conditions.



Pursuant to the Board's remand of November 2005, the claims 
file was examined by a VA physician to ascertain whether, 
assuming that diabetes mellitus was linked to service, could 
the disease have contributed substantially or materially to 
cause death. See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In a December 2005 opinion, a VA physician noted that the 
Veteran's medical history. He opined as follows:

1. The Veteran had double lower amputations from 
Buerger's disease, which had resulted in an infected and 
necrotic ulcer of the right lower extremity stump;

2. The Veteran's diabetes "could" have aggravated 
Buerger's disease and make amputation more likely, but 
diabetes did not cause infections, only render such 
infections more difficult to treat, and;

3. The Veteran's death was more likely than not 
"slightly increased" by diabetes, but the degree could 
not be stated without resort to speculation. 

Thus, assuming for the sake of argument only that the 
Veteran's diabetes mellitus could be causally attributed to 
presumed exposure to herbicides, the competent medical 
evidence of record does not show diabetes to have anything 
more than a casual share in the Veteran's death, as the 
disorder rendered the infections which caused the septic 
shock more difficult to treat, and was not causal to death as 
is meant in 38 C.F.R. § 3.312; Holbrook, above.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to service. While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted. The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it. See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the Veteran's death is not warranted, and there 
is no doubt to be resolved. See Gilbert, 1 Vet. App. at 55.


ORDER


Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


